20-05027-rbk Doc#127 Filed 10/29/20 Entered 10/29/20 16:58:43 Main Document Pg 1 of
                                         5



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

   In re:                                 §             Chapter 11
   KRISJENN RANCH, LLC,                   §
          Debtor                          §          Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                §
   KRISJENN RANCH, LLC-SERIES             §
   UVALDE RANCH, and KRISJENN             §
   RANCH, LLC-SERIES PIPELINE             §
   ROW as successors in interest to       §
   BLACKDUCK PROPERTIES, LLC,             §
        Plaintiffs                        §
                                          §
   v.                                     §
                                          §
   DMA PROPERTIES, INC., and              §
   LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
         Defendants                       §
   _________________________________________________________________________

   DMA PROPERTIES, INC,                             §
        Cross-Plaintiff/Third Party Plaintiff       §
                                                    §
   v.                                               §
                                                    §
   KRISJENN RANCH, LLC,                             §
   KRISJENN RANCH, LLC-SERIES                       §
   UVALDE RANCH, and KRISJENN                       §
   RANCH, LLC-SERIES PIPELINE ROW,                  §   Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                      §
   LARRY WRIGHT, and JOHN TERRILL,                  §
        Cross-Defendants/Third-Party                §
        Defendants                                  §

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
    TO BLACK DUCK PROPERTIES, LLC’S MOTION REQUESTING EXPEDITED
    CONSIDERATION OF OBJECTIONS TO DMA PROPERTIES, INC. AND FRANK
   DANIEL MOORE’S AMENDED COUNTERCLAIMS AND THIRD-PARTY CLAIMS


                                                1
20-05027-rbk Doc#127 Filed 10/29/20 Entered 10/29/20 16:58:43 Main Document Pg 2 of
                                         5




  ******************************************************************************
  DEBTORS HAVE REQUESTED EXPEDITED CONSIDERATION OF THIS
  OBJECTION AND HAS REQUESTED THAT A HEARING BE HELD ON THIS
  OBJECTION AT THE COURT’S EARLIEST CONVENIENCE. IF THE COURT IN
  FACT SETS THIS OBJECTION FOR AN EXPEDITED HEARING, THEN ONLY
  ATTENDANCE AT THE HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and submit this Motion Requesting Expedited Consideration of Debtor’s Objection

  to DMA Properties, Inc. (“DMA”) and Frank Daniel Moore’s Amended Counterclaims and Third-Party

  Claims (the “Objection”), and in support thereof respectfully shows the Court as follows:

                                                BACKGROUND

              1.   The parties were required to “file all amended or supplemental pleadings and shall join

  additional parties on or before 10/14/20.” (Dkt. # 69, ¶ 1).

              2.   DMA and Moore conferred with Debtors asking if they were opposed to DMA and

  Moore’s amended counterclaims.

              3.   Debtors asked to see the amended counterclaims before stating whether they objected or

  not. However, DMA and Moore refused to show the amended counterclaims to Debtors.

              4.   In the spirit of cooperation, Debtors agreed not to oppose DMA and Moore’s pleadings

  against Debtors so long as DMA and Moore reciprocated.

              5.   However, Debtors did not contemplate that DMA and Moore would attempt to join

  additional parties to the case only 54 days prior to trial.

              6.   DMA and Moore filed their amended counterclaims with motion for leave of court to file

  on October 14, 2020. (Dkts. # 100, 100-1, 100-2). The amended counterclaims added David Strolle;

  Granstaff, Gaedke, & Edgmon, P.C.; and McLeod Oil as additional third-party defendants.

                                                          2
20-05027-rbk Doc#127 Filed 10/29/20 Entered 10/29/20 16:58:43 Main Document Pg 3 of
                                         5


             7.   Debtors did not join any additional parties in their amended pleading.

             8.   Debtors would have opposed DMA and Moore’s amended counterclaims had they known

  DMA and Moore intended to add additional parties to the case.

             9.   Debtors now file this objection to DMA and Moore’s request to permissively join

  additional parties through their amended counterclaims.

                                         RELIEF REQUESTED

             10. Debtors request expedited consideration of their Objection to DMA Properties, Inc.

  and Frank Daniel Moore’s Amended Counterclaims and Third-Party Claims.

      WHEREFORE, PREMISES CONSIDERED, Debtors respectfully request that the Court grant

  this request and set the Objection to DMA Properties, Inc. (“DMA”) and Frank Daniel Moore’s

  Amended Counterclaims and Third-Party Claims to be heard at the Court’s earliest convenience.

          Dated: October 29, 2020

                                          Respectfully submitted,

                                          MULLER SMEBERG, PLLC

                                   By:     /s/ John Muller
                                          C. John Muller IV
                                          State Bar No. 24070306
                                          john@muller-smeberg.com
                                          Ronald J. Smeberg
                                          State Bar No. 24033967
                                          ron@smeberg.com
                                          Ezekiel J. Perez
                                          State Bar No. 24096782
                                          zeke@muller-smeberg.com
                                          111 W. Sunset Rd.
                                          San Antonio, TX 78209
                                          Telephone: 210-664-5000
                                          Facsimile: 210-598-7357

                                          ATTORNEYS FOR DEBTORS


                                                      3
20-05027-rbk Doc#127 Filed 10/29/20 Entered 10/29/20 16:58:43 Main Document Pg 4 of
                                         5



                             CERTIFICATE OF CONFERENCE

         I hereby certify that on October 28, 2020 I conferred with counsel for DMA Properties,
  Inc. and Frank Daniel Moore about the relief requested in this motion. Upon such conference,
  counsel has indicated that they are opposed to the relief requested in the above motion.

                                             /s/ John Muller
                                            C. John Muller IV




                                               4
20-05027-rbk Doc#127 Filed 10/29/20 Entered 10/29/20 16:58:43 Main Document Pg 5 of
                                         5

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on
all counsel of record by way of e-service through the CM/ECF system by notice of electronic
filing or via email on the 29th day of October 2020:

  Michael Black                                        745 East Mulberry Avenue | Suite 700
  BURNS & BLACK PLLC                                   San Antonio, TX 78212
  750 Rittiman Road                                    210-736-6600
  San Antonio, Texas 78209                             nwilson@langleybanack.com
  210-829-2022                                         Attorneys for DMA Properties, Inc.
  210-829-2021 fax
  mblack@burnsandblack.com                             Jeffery Duke
  Attorneys for Longbranch Energy, LP                  DUKE BANISTER MILLER & MILLER
  and DMA Properties, Inc.                             22310 Grand Corner Drive, Suite 110
                                                       Katy, Texas 77494
  Christopher S. Johns                                 jduke@dbmmlaw.com
  Christen Mason Hebert                                Counsel for Longbranch Energy, LP
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite                        William Germany
  400A                                                 BAYNE, SNELL, & KRAUSE
  Austin, Texas 78737                                  1250 NE Loop 410, Ste. 725
  512-399-3150                                         San Antonio, Texas 78209
  512-572-8005 fax                                     T- (210) 824-3278
  cjohns@johnsandcounsel.com                           F- (210) 824-3937
  chebert@johnsandcounsel.com                          wgermany@bskaw.net
                                                       Attorney for Larry Wright
  Timothy Cleveland
  CLEVELAND | TERRAZAS PLLC                            OFFICE OF THE UNITED STATES
  4611 Bee Cave Road, Suite 306B                       TRUSTEE
  Austin, Texas 78746                                  903 San Jacinto Blvd, Room 230
  512-689-8698                                         Austin, Texas 78701
  tcleveland@clevelandterrazas.com                     shane.p.tobin@usdoj.gov
  Attorneys for DMA Properties, Inc.                   United States Trustee

  Natalie Wilson
  LANGLEY & BANACK, INC.

                                                /s/ John Muller
                                               C. John Muller IV




                                                                                                5
